Citation Nr: 0602041	
Decision Date: 01/24/06    Archive Date: 01/31/06

DOCKET NO.  96-48 756A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for residuals of 
removal of a cyst on the left ear.

3.  Entitlement to service connection for a disability 
manifested by chest pains.

4.  Entitlement to service connection for a mental disorder.

5.  Entitlement to service connection for a hernia.

6.  Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ronald W. Scholz, Senior Counsel


INTRODUCTION

The veteran served on active duty from June 1980 to September 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February 1996, April 1996, and May 
1996 rating decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Boston, Massachusetts, which 
denied service connection for headaches, residuals of removal 
of a cyst on the left ear, chest pains, a mental disorder, a 
hernia, and asthma.

In June 1998, the Board remanded the claim for a travel board 
hearing as requested by the veteran.

In March 1999, the veteran appeared before the undersigned 
Veterans Law Judge at a travel board hearing held at the San 
Juan, Commonwealth of Puerto Rico, RO.

In July 1999, the Board remanded the claim for further 
development.

The issues of entitlement to service connection for 
headaches, residuals of removal of a cyst on the left ear, 
and a mental disorder are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.   There is no competent medical evidence of record that 
the veteran had a cardiac episode during active service or 
that he has a current heart disease.

2.  The medical evidence of record reflects that the veteran 
first incurred a hernia in 1988, approximately six years 
after active service.

3.  The medical evidence of record reflects that the veteran 
was first treated for asthma approximately ten years after 
active service.


CONCLUSIONS OF LAW

1.  A disability manifested by chest pains was not incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2005).

2.  A hernia was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2005).

3.  Asthma was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).

In an April 2002 letter, following two Board remands, the San 
Juan RO notified the veteran of the information and evidence 
needed to substantiate and complete his claims, of what part 
of that evidence he was to provide, and what part VA would 
attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b)(1) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The letter also advised the veteran to send the RO any 
additional private medical evidence that pertained to his 
claims, and requested that the veteran tell the RO about any 
additional evidence he wanted VA to try to get for him.  
Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112 
(2004).  

The original rating decisions on appeal were in 1996, prior 
to the enactment of the VCAA.  Therefore, the veteran did not 
receive a notice complying with the requirements of the VCAA 
prior to the initial rating decisions denying his claims.  
Nonetheless, the Board finds that the lack of such a pre-
decision notice is not prejudicial to the veteran.  VCAA 
notice was provided by the San Juan RO prior to the transfer 
and certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).

The veteran is represented and has been provided with every 
opportunity to submit evidence and argument in support of his 
claims and to respond to VA notices. Moreover, neither the 
veteran or his representative has alleged any prejudice with 
respect to the timing of the VCAA notification, nor has any 
been shown.  Mayfield v. Nicholson, No. 02-1077, U.S. Vet. 
App. (April 14, 2005).

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).  
In this case, the veteran's service medical records are on 
file and the RO has obtained all available post-service VA 
and private medical records identified by the veteran.  38 
U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), 
(3).  Moreover, the veteran has been afforded VA medical 
examinations in October 1995, November 1995, March 1996, and 
March 2005 in connection with his claims for service 
connection. 
For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4).  

Service Connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§1110, 1131.  A showing of chronic 
disease in service requires a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.   Isolated 
findings, or a diagnosis including the word "chronic," are 
not sufficient to establish service connection.

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b). Service 
connection may be also granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A claim for service connection for a disability must be 
accompanied, at a minimum, by medical evidence that 
establishes that the claimant currently has the claimed 
disability. Absent proof of a present disability, there can 
be no valid claim. See Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998).

Service connection for a disability manifested by chest pains

At his March 1999 hearing, the veteran stated that his chest 
pain, respiratory conditions, and asthma were basically the 
same condition and were not separate conditions.  

Service medical records dated in February 1982 reflect that 
the veteran reported chest pain and lost consciousness.  
There was no diagnosis.

VA medical records from VAMC San Juan, VAMC New York, and 
VAMC Montrose do not contain any records of treatment for 
complaints of chest pain.  VA medical records from VAMC Ponce 
and VAMC Bronx show treatment for complaints of chest pain, 
but do not contain a diagnosis of any cardiac condition.

In 2001 the veteran was hospitalized for chest pain and was 
diagnosed with costochondritis.

In March 2005 the veteran received a VA medical examination.  
On physical examination, the veteran had regular heart rate 
and rhythm, with no murmur, gallop, or rub.  There were no 
rales, edema, liver, enlargement, hepatojugular reflex, or 
other indications of congestive heart failure.

An echocardiogram revealed mild pulmonary regurgitation and 
mild mitral regurgitation, but was otherwise normal.

A chest x-ray showed questionable blunting of the left CP 
angle.

The diagnosis was "no clinical, electrocardiographic or 
radiologic evidence of heart disease."

The examiner noted that the veteran's service medical record 
reflected an episode of angina and loss of consciousness and 
that there were subsequent post-service episodes of loss of 
consciousness attributed to syncope.  Ultimately, the veteran 
was diagnosed with seizures and subsequent evaluation of a 
cardiac etiology was negative.  The examiner opined that the 
loss of consciousness episodes were manifestations of the 
veteran's seizure disorder, for which the veteran is service-
connected, rather than cardiac disease.

There is no competent medical evidence of cardiac injury or 
disease during active service and no evidence of a current 
cardiac disability and, accordingly, the veteran's claim for 
service connection for chest pains must be denied.


Service connection for a hernia

At his March 1999 hearing, the veteran stated that he got his 
hernias because of the way he used to live in the service.  
He said that he thought he had his first hernia operation in 
New Jersey in 1985-86, his second in 1990-91 in Puerto Rico, 
and his third in 1994 in Massachusetts.

Service medical records do not reflect any treatment for a 
hernia during active service. 

Private medical records reflect a left herniorrhaphy in 1988, 
a right herniorrhaphy in 1993, and a subsequent repair in 
1999 when the right hernia recurred.

The veteran received a VA examination in March 2005.  On 
physical examination no inguinal or ventral hernia was found.  
Well-healed scars in both inguinal areas were noted.  There 
was slight tenderness on palpation of the right inguinal 
area.

The diagnoses were left inguinal hernia repair in 1998 
without residual, and right inguinal hernia repair in 1993 
with repeat repair in 1998 with residual mild ilionguinal 
neuropathy.

It was the examiner's opinion that, based on the onset of the 
first hernia in 1988, the veteran's hernias were not related 
to service.

There is no evidence of in-service injury and no competent 
medical evidence that the veteran's hernias were related to 
active service and, accordingly, the claim for service 
connection for a hernia must be denied.

Service connection for asthma

The veteran has stated that he had a severe asthma attack 
during active service and that he was airlifted to a military 
treatment facility where he was hospitalized for several 
days.  

At his March 1999 hearing, the veteran testified that his 
chest pain, "respiratory condition" and asthma were all 
basically the same condition rather than separate conditions, 
that the condition started in service with a lot of pain in 
his chest and then he passed out for an hour or two and woke 
up in the hospital.

Service medical records reflect that he passed out during a 
training exercise but they do not reflect any hospitalization 
as a result, or any diagnosis of a respiratory condition, 
including asthma.

The veteran was awarded Social Security Administration (SSA) 
disability benefits effective February 1995 on the basis of 
asthma and an affective disorder that prevented substantial 
gainful activity.  SSA records reflect treatment for asthma 
beginning in 1993.

VA medical records reflect continuing treatment for asthma at 
various VA facilities for more than 10 years.

The veteran received a VA examination in March 2005.  The 
examining physician noted that medical evidence of record 
reflected the onset of asthma in the 1990s and that, at the 
time of the March 2005 examination, the veteran had been to 
the emergency room five times in the previous year for 
treatment of his asthma, and had been intubated in 2002 for 
severe asthma.

The diagnosis was severe persistent asthma.  The examiner 
opined that, based on the medical evidence of record 
reflecting the first treatment for asthma in the early 1990s, 
the veteran's asthma was not related to active service.  The 
examiner further opined, in his examination for the veteran's 
chest pain, that the documented incident where the veteran 
reported chest pains and lost consciousness reflected 
manifestations of a seizure disorder.

The Board notes that lay evidence is competent to prove the 
occurrence of an injury during active duty and the veteran's 
statement that he experienced chest pains and loss of 
consciousness is some evidence of an in-service event.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).
However, lay testimony is not competent to prove a matter 
requiring medical expertise, such as a diagnosis or medical 
causation.  In this regard, while the veteran has stated he 
was hospitalized for an asthma attack during active service, 
he has also said that his asthma, chest pain, and respiratory 
condition are all just one condition rather than separate 
conditions.

There is no competent medical evidence that the documented 
in-service event was, in fact, an asthma attack.    The 
medical evidence of record that documents his complaint of 
chest pain and loss of consciousness does not contain a 
diagnosis of asthma.  

Moreover, there is a March 2005 medical opinion by a VA 
physician who reviewed the medical evidence of record that 
the onset of asthma was many years after service and was not 
related to active service.

While the veteran clearly has a current asthma disability, 
and there was an in-service event that the veteran believes 
to have been an asthma attack, there is no competent medical 
evidence linking the veteran's current asthma disability to 
active service and, accordingly, the claim for service 
connection for asthma must be denied.


ORDER

Service connection for chest pains is denied.

Service connection for a hernia is denied.

Service connection for asthma is denied.





REMAND

In its July 1999 remand, the Board directed the RO to:

...schedule the appellant for appropriate 
VA examinations for the purpose of 
addressing the nature and etiology of the 
disabilities for which service connection 
is being sought.  The RO should forward 
the entire claims file along with a copy 
of this remand to the examining 
physician(s), in order to evaluate the 
appellant's present condition relative to 
the claimed...headaches, left ear cyst 
excision residuals, [and] psychiatric 
disorder....  The examiner(s) should review 
all the medical data available and 
discuss the pertinent medical history 
related to each of the disabilities 
claimed.  An opinion should be expressed 
as to the approximate date of onset of 
each disorder that is diagnosed based on 
the medical evidence on file.

With respect to the claim for service connection for left ear 
cyst excision residuals, no examination was scheduled and 
there was no review or discussion of the pertinent medical 
history by an examining physician.  With respect to the 
claims for service connection for headaches and a psychiatric 
disorder, examinations were conducted and there are reviews 
and discussions of the pertinent medical histories, but no 
opinions are expressed as to the approximate date of onset of 
those disabilities.  In sum, the RO did not comply with the 
remand instructions of the Board.

Remand instructions of the Board are neither optional nor 
discretionary.  Full compliance with such instructions is 
mandated by law, and the Board is obligated by law to ensure 
that the RO complies with its remand orders.  Where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance.   
Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the claims for left ear cyst excision residuals, 
headaches, and a psychiatric disorder are REMANDED for the 
following:

1.  The veteran should be scheduled 
for a VA medical examination to 
determine whether he has any current 
residual disability as a result of a 
left ear cyst excision and, if so, 
whether such disability is at least 
as likely as not (50 percent or 
greater) related to active service.

2.   The veteran should be scheduled 
for a VA medical examination to 
determine whether he has a current 
disability associated with headaches 
and, if so, whether such disability 
is at least as likely as not (50 
percent or greater) related to 
active service.

3.  The veteran should be scheduled 
for a VA medical examination with an 
appropriate medical specialist to 
determine whether he has a current 
mental disability and, if so, 
whether such disability is at least 
as likely as not (50 percent or 
greater) related to active service.

4.  The medical examiners must be 
provided with the claims file and a 
copy of this REMAND in conjunction 
with their examinations.  For each 
examination, the relevant medical 
evidence of record must be reviewed.  
The examiners should provide a 
written summary of the relevant 
medical evidence reviewed, and a 
rationale for all opinions 
expressed.  

5.  After ensuring that all of the 
requested development has been 
completed in accordance with the 
directives of this REMAND, the 
issues on appeal should be 
readjudicated.  If any benefits 
sought on appeal remain denied, the 
veteran and his representative 
should be furnished a supplemental 
statement of the case and provided 
an appropriate opportunity to 
respond.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).





______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


